 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    STEVEN R. RODRIGUEZ,                              No. 2:19-cv-0739 TLN DB P
10                       Plaintiff,
11           v.                                         FINDINGS AND RECOMMENDATIONS
12    CITY OF STOCKTON, et al.,
13                       Defendants.
14

15          Plaintiff is a county prisoner proceeding pro se with a civil rights action pursuant to 42

16   U.S.C. § 1983. Plaintiff alleges several claims related to criminal charges brought against him in

17   the San Joaquin County Superior Court in 2017.

18          By order dated July 31, 2019, the court screened and dismissed plaintiff’s complaint for

19   failure to state a claim. (ECF No. 7.) Plaintiff was given thirty days leave to file an amended

20   complaint and warned that failure to file an amended complaint would result in a

21   recommendation that this action be dismissed. Those thirty days have passed, and plaintiff has

22   not filed an amended complaint, requested additional time to file an amended complaint, or

23   otherwise responded to the court’s order.

24          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

25   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: October 22, 2019

 6

 7

 8

 9

10
     DLB:12
11   DLB:1/Orders/Prisoner/Civil.Rights/rodr0739.dism


12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
